PER CURIAM.
The appellant in this direct criminal appeal filed two timely Florida Rule of Criminal Procedure 3.800(b)(2) motions by which he sought correction of various technical errors in the trial court’s revocation of probation order and judgment and sentencing documents. The trial court granted the appellant’s motions in all respects, but entered its order on the second motion after the expiration of the 60-day time limit set forth in the rule. Because the court lacked jurisdiction at the time, its order was a nullity. See Robinson v. State, 850 So.2d 658 (Fla. 1st DCA 2003). We therefore remand this case to the trial court for correction of the revocation order and judgment and sentencing documents. The orders under review are otherwise affirmed.
ALLEN, WEBSTER and BENTON, JJ., Concur.